Order entered February 3, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                 No. 05-19-01372-CR
                                 No. 05-19-01373-CR

                    DONTE DARNELL EASTER, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F18-75377-P & F18-75380-P

                                      ORDER

      Volume 8 of the reporter’s record was filed on March 30, 2020. Missing

from the exhibits is State’s Exhibit #79, a DVD of defendant’s interview with

police. We ORDER court reporter Crystal Brown to file, within fourteen days of

the date of this order, a supplemental reporter’s record containing a playable copy

of State’s Exhibit #79.

                                              /s/   LANA MYERS
                                                    JUSTICE